Citation Nr: 1760480	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left leg condition, to include varicose veins.  

2.  Entitlement to a disability rating in excess of 10 percent for post-traumatic osteoarthritis, right hip, with degenerative cyst of the right acetabulum.  

3.  Entitlement to a disability rating in excess of 20 percent from December 23, 2011, for right hip osteoarthritis with limitation of abduction.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to October 1972 and in the United States Navy from August 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2011.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in November 2011 for additional development.  

During the pendency of this appeal, service connection for right leg varicose veins (claimed as a leg condition) was granted by a December 2015 rating decision, thereby constituting a full grant of the benefits sought on appeal and thus, this issue is no longer in appellate status before the Board.

The issues of increased ratings for post-traumatic osteoarthritis, right hip, with degenerative cyst of the right acetabulum, and right hip osteoarthritis with limitation of abduction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's left leg condition, diagnosed as varicose veins, did not originate in service or for many years thereafter, is not related to any incident during active service and is not caused or aggravated by his service-connected disabilities.

2.  Affording the benefit of the doubt, the probative evidence of record indicates that, from May 3, 2012, the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left leg condition, diagnosed as varicose veins, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for a TDIU have been met from May 3, 2012.  38 C.F.R. § 4.16(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in April 2007 and September 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

1.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The probative evidence of record demonstrates a current diagnosis of varicose veins in the left leg, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by the Veteran's service-connected right hip.  STRs reflect treatment for varicose veins of the right leg but are wholly absent of findings, treatment or a diagnosis of any left leg disability.  The post service medical evidence of record, including VA medical records from February 2007 to May 2015 and VA examinations and opinions in July 2007, December 2011, March 2012, July 2012 and September 2012, demonstrates the Veteran has been diagnosed with bilateral leg varicose veins, and varicose veins in the left leg was diagnosed many years after the Veteran's separation from active service.  

There is no probative medical evidence indicating the varicose veins in the left leg are related to his active service or to a service-connected disability.  In the December 2011 VA examination, the examiner found that the Veteran's bilateral leg varicose veins were less likely than not proximately due to or the result of the Veteran's service-connected right hip disability.  He explained that, although the cause of varicose veins was unknown, the consensus opinion was that these veins developed from defective or damaged valves which caused pooling of blood in the lower legs due to gravity drawing the blood and fluids downward, resulting in chronic swelling of the veins.  Therefore he concluded that the problem with incompetent veins was not due to osteoarthritis of the right hip, rather it was a primary vascular condition.  Thereafter, in a March 2012 VA addendum opinion, the same examiner concluded that the Veteran's bilateral leg condition, to include varicose veins, was not at least as likely as not due to the service-connected condition of osteoarthritis of the right hip.  He explained that, varicose veins developed as a result of damaged or defective one way valves within the veins and that osteoarthritis did not cause the veins to become damaged.  He also noted it was coincidental that the Veteran developed varicose veins on the same side of his body as that in which he also had osteoarthritis.  He also noted the Veteran later developed mild varicose veins in the left leg without any diagnosis of osteoarthritis of the left hip and a review of the STRs did not reveal any documentation of varicose veins involving the left leg.  

Although the examiner in the March 2012 VA addendum opinion also initially found that the current condition of varicose veins was due to his military, he later specified in a July 2012 VA addendum opinion that the left leg varicose veins were not documented in the STRs and therefore they were not at least as likely as not due to military service.  The same VA examiner provided an additional VA addendum opinion in September 2012, in which he concluded that the left leg varicose veins developed independently of the right hip condition, there was no association between the right hip condition and the left leg varicose veins and these two conditions were independent of one another.  Therefore, he concluded that it was not at least as likely as not that the right hip condition aggravated the left leg varicose veins.  

The Board has considered the Veteran's lay statements that his left leg disability, diagnosed as varicose veins, was caused or aggravated by a service-connected right hip disability.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran reported in the June 2011 hearing testimony that he felt his bilateral leg disability was due to his right hip because that was his theory and no doctor had told him that.  These statements constitute a medical conclusion, which he is not competent to make as a lay person and thus, are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a left leg disability to include varicose veins, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a left leg disability, to include varicose veins, is denied.

2.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran's service-connected disabilities include:  PTSD, rated as 70 percent disabling; right hip osteoarthritis with limitation of abduction, rated as 20 percent disabling; right hip osteoarthritis, rated as 10 percent disabling; and right leg varicose veins, rated as noncompensable from February 16, 2007 and 10 percent disabling from December 23, 2011.  His combined disability rating was 10 percent prior to December 23, 2011, 40 percent from December 23, 2011 and 80 percent from May 3, 2012.  Therefore, he meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the period from May 3, 2012.  Id.

When viewed as a whole, the evidence supports a finding that, from May 3, 2012, the Veteran was not capable of substantially gainful employment as a result of his service-connected disabilities.  

The Veteran testified in the July 2011 Travel Board hearing that he worked as a truck driver most of his adult life and was unable to drive anymore due to his hip limitations.  He also reported that, although he wanted to work in another job his limitations with sitting and standing prevented him from finding alternative employment.  Finally, he testified that his education background included high school and barber college and he had on the job training as a truck driver.  

In the December 2011 VA examination, the Veteran reported having quit his job as a truck driver in November 2009 due to his hip problem and the narcotics he used to treat the hip pain.  Also in the December 2011 VA examination, the examiner found that the Veteran's osteoarthritis of the right hip had become symptomatic and these symptoms, including pain limited his ability to sit, stand or walk.  Therefore, the examiner found that the Veteran was limited in his abilities to perform the duties that would normally be required in his usual occupation of a truck driver or heavy equipment operator.  He then concluded that, in an employment situation, he would be able to work in a position that did not require any prolonged sitting, standing or walking with no bending, lifting, kneeling, crawling or climbing.  

A September 2012 VA examination for PTSD reflects that the Veteran's psychiatric disorder was productive of symptoms which caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  At that time, the Veteran reported that he had retired from his job as a professional truck driver.  An October 2017 letter from the Veteran's VA treating psychiatrist provides a summary of the Veteran's treatment for PTSD and depression since December 2014 and notes that while the Veteran was stable overall, the Veteran continued to experience chronic ongoing symptoms at baseline which tended to wax and wane in intensity depending upon stressors and triggers, and he expected that given the chronicity of the Veteran's symptoms despite treatment, these symptoms would continue to persist to some degree.  

In a December 2012 VA addendum opinion, the examiner who performed the December 2011 VA examination provided an additional opinion regarding the Veteran's employability.  He found that the Veteran would be able to work in a sedentary position in which he would be able to get up and move or change his position every hour.  The examiner also found that the Veteran would able to do limited lifting of no more than ten pounds and would not be restricted in his ability to use his upper extremities for reaching, grasping, manipulating objects and keyboarding.  Finally the examiner found that the Veteran would be restricted from activities that required repeated flexing and extending of his right hip, including weight bearing activities.  

Thus, resolving all doubt in favor of the Veteran, for the period from May 3, 2012 the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his service-connected disabilities.  Accordingly, the criteria for a TDIU from May 3, 2012 are met.  


ORDER

Service connection for a left leg condition, to include varicose veins, is denied.  

From May 3, 2012, a TDIU is granted subject to the law and regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran was afforded VA examinations for his right hip in July 2007 and December 2011, however, these examinations failed to address pain on active and passive range of motion, pain with weight bearing and non-weight bearing, range of motion of the opposite hip and functional loss during flare-ups.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4 .59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.; See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017), providing that the examiner should "estimate the functional loss that would occur during flares."  In accordance with 38 C.F.R. § 3.326 (a), the Veteran should be afforded new examinations that are in accordance with recent precedent of the Court.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the right hip.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluations of the right hip should consist of all necessary testing including range of motion testing for BOTH HIPS based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner is asked to comment on the following:  

(a).  The degree of severity and the functional effects of this disability on his activities of daily living and capacity for work.  

(b).  The extent of any weakened movement, excess fatigability and incoordination.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

(c).  Whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of the severity of the right hip at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claims for increased ratings for post-traumatic osteoarthritis, right hip, with degenerative cyst of the right acetabulum, and right hip osteoarthritis with limitation of abduction in light of this and all other additional evidence.  If the issues are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


